EPITOMIZED OPINION
PARDEE, J.:
John Emmons, an employe of the chemical company, while engaged in his employment, became unconscious and later died. Jennie Emmons, his widow, claimed compensation under the workmen’s compensation law but the application was refused. March 18, 1920, Jennie Emmons filed an appeal and March 29, 1920, brought suit against the chemical company. Later, in an amended petition, the Ohio Industrial Commission was made joint defendant. The court dismissed the amended petition but the appeal was not dismissed. A new petition, filed April 23, 1921, made the chemical company and the Industrial Commission joint defendants and in trial of the case judgment was rendered against the chemical company.
The chemical company claims that since more than 30 days elapsed between the filing of the appeal and the filing of the petition on April 23, 1921, the court erred in not sustaining an demurrer to the petition. The chemical company also claims that the cause of Emmon’s death was not an accident within the meaning of the workmen’s compensation act but an occupational disease, that is, the continued inhalation of noxious vapors. Held:
1. Since proceedings under the workmen’s compensation law are not considered civil actions, the general statutes of limitations do not apply. The court may for good cause extend the 30-day period for filing a petition.
2. The question of whether an employe’s death was caused by accident or occupational disease is to be determined by the jury from the evidence.